Case 4:19-cr-00684 Document 26 Filed on 06/04/20 in TXSD Page 1 of 14

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF 'PEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA §
Vv. ; CRIMINAL NO. H-19-684
JAMES ARTHUR CAMP, ;
Defendant §

PLEA AGREEMENT

The United States of America, by and through Ryan K. Patrick, United States
Attorney for the Southern District of Texas, and John Braddock, Assistant United
States Attorney, and Defendant, James Arthur Camp, and Defendant’s counsel,
pursuant to Rule 11(c)(1)(B) of the Federal Rules of Criminal Procedure, state that
they have entered into an agreement, the terms and conditions of which are as
follows:

The Defendant’s Agreement
1. Defendant agrees to plead guilty to Count One of the

Indictment. Count One charges Defendant with wire fraud, in violation of Title 18,
United States Code, § 1343. Defendant, by entering this plea, agrees that he is
waiving any right to have-the facts that the law makes essential to the punishment
either charged in the Indictment or proven to a jury or judge beyond a reasonable
— doubt.

Punishment Range

 
Case 4:19-cr-00684 Document 26 Filed on 06/04/20 in TXSD Page 2 of 14

2. The statutory maximum penalty for each violation of Title 18, United
States Code, § 1343, is a term of imprisonment of not more than twenty (20) and a
fine of not more than $250,000.00. If there is a pecuniary gain from the offense or
if there is a pecuniary loss to someone other than the Defendant from the offense,
the Defendant may be fined not more than the greater of twice the gross gain or twice
the gross loss. Title 18, United States Code, Section 3571(e). Additionally,
Defendant may receive a term of supervised release after imprisonment of up to three
(3) years. Title 18, United States Code, §§ 3559(a) and 3583(b). Defendant
acknowledges and understands that if he should violate the conditions of any period
of supervised release which may be imposed as part of his sentence, then Defendant
may be imprisoned for the entire term of supervised release, without credit for time
already served on the term of supervised release prior to such violation. Title 18,
United States Code, §§ 3559(a) and 3583(e)(3). ‘Defendant understands that he
cannot have the imposition or execution of the sentence suspended, nor is he eligible
for parole.

Mandatory Special Assessment

3. Pursuant to Title 18, United States Code, § 3013(a)(2)(A), immediately
after sentencing, Defendant will pay to the Clerk of the United States District Court
a special assessment in the amount of one hundred dollars ($100.00) per count of

conviction. The payment will be by cashier’s check or money order payable to the
Case 4:19-cr-00684 Document 26 Filed on 06/04/20 in TXSD Page 3 of 14

Clerk of the United States District Court, c/o District Clerk’s Office, P.O. Box
61010, Houston, Texas 77208, Attention: Finance.
Immigration Consequences
4, Defendant recognizes that pleading guilty may have consequences with
respect to his immigration status ifhe is not a citizen of the United States. Defendant
understands that if he is not a citizen of the United States, by pleading guilty he may
be removed from the United States, denied citizenship, and denied admission to the
United States in the future. Defendant’s attorney has advised Defendant of the
potential immigration consequences resulting from Defendant’s plea of guilty.
The United States’ Agreements
5. The United States agrees to each of the following:
(a) At the time of sentencing, the United States agrees not to oppose
Defendant’s anticipated request to the Court and the United States
Probation Office that he receive a two (2) level downward adjustment
under § 3E1.1(a) of the Sentencing Guidelines should Defendant accept
responsibility as contemplated by the Sentencing Guidelines
(U.S.S.G.); .
(b) If Defendant qualifies for an adjustment under U.S.S.G. §
3E1.1(a) and Defendant’s offense level is 16 or greater, the United
States may move for an additional one (1) level downward adjustment
based on the timeliness of the plea or the expeditious manner in which
Defendant provided complete information regarding his role in the

offense;

(c) The United States agrees that it will not request a sentence above
the low end of the applicable Sentencing Guideline range.

(d) The United States agrees that it will dismiss the remaining counts

3

 
Case 4:19-cr-00684 Document 26 Filed on 06/04/20 in TXSD Page 4 of 14

of the Indictment pending against Defendant after he is sentenced on
Count One.

Agreement Binding . Southern District of Texas Only
6. The United States agrees that it will not further criminally prosecute
Defendant in the Southern District of Texas for offenses arising from conduct
charged in the Indictment. This Plea Agreement binds only the United States
Attorney's Office for the Southern District of Texas and Defendant. It does not bind
any other United States Attorney. The United States will bring this Plea Agreement
and the full extent of Defendant's cooperation to the attention of other prosecuting
offices if requested.
United States’ Non-Waiver of Appeal
7. The United States reserves the right to carry out its responsibilities
under the Sentencing Guidelines. Specifically, the United States reserves the right:
(a) to bring its version of the facts of this case, including its evidence file
and any investigative files, to the attention of the Probation Office in
connection with that office’s preparation of a presentence report;

(b) to set forth or dispute sentencing factors or facts material to sentencing;

(c) to seek resolution of such factors or facts in conference with
-  Defendant’s counsel and the Probation Office;

(d) to file a pleading relating to these issues, in accordance with U.S.S.G.
§ 6A1.2 and Title 18, United States Code, § 3553(a).

Sentence Determination

8, Defendant is aware that the sentence will be imposed after

4

 
Case 4:19-cr-00684 Document 26 Filed on 06/04/20 in TXSD Page 5 of 14

consideration of the Sentencing Guidelines, which are only advisory, as well as the
provisions of Title 18, United States Code, § 3553(a). Defendant nonetheless
acknowledges and agrees that the Court has authority to impose any sentence up to
and including the statutory maximum set for the offense to which Defendant pleads
guilty, and that the sentence to be imposed is within the sole discretion of the
sentencing judge after the Court has consulted the applicable Sentencing Guidelines.
Defendant understands and agrees the parties’ positions regarding the application of
the Sentencing Guidelines do not bind the Court, and that the sentence imposed is
within the discretion of the sentencing judge. If the Court should impose any
sentence up to the maximum established by statute, Defendant cannot, for that reason
alone, withdraw a guilty plea, and will remain bound to fulfill all of the obligations
under this Plea Agreement.
Rights at Trial
9. Defendant represents to the Court that he is satisfied that his attorney
has rendered effective assistance. Defendant understands that by entering into this
Agreement, he surrenders certain rights as provided in this Plea Agreement.
Defendant understands that those rights include the following:
(a) If Defendant persisted in a plea of not guilty to the charges, Defendant
would have the right to a speedy jury trial with the assistance of
counsel, The trial may be conducted by a judge sitting without a jury

if Defendant, the United States, and the court all agree.

(b) Ata trial, the United States would be required to present witnesses and

5
_ Case 4:19-cr-00684 Document 26 Filed on 06/04/20 in TXSD Page 6 of 14

other evidence against Defendant. Defendant would have the
opportunity to confront those witnesses and his attorney would be
allowed to cross-examine them. In turn, Defendant could, but would
not be required to, present witnesses and other evidence on his own
behalf. Ifthe witnesses for Defendant would not appear voluntarily,
he could require their attendance through the subpoena power of the
court.

(c) Atatrial, Defendant could rely on a privilege against self-incrimination
and decline to testify, and no inference of guilt could be drawn from
such refusal to testify. However, if Defendant desired to do so, he could
testify in his own behalf.

Factual Basis for Guilty Plea
10. Defendant is pleading guilty because he is guilty of the charges
contained in Count One of the Indictment. If this case were to proceed to trial, the.
United States could prove each element of the offense beyond a reasonable doubt.
The following facts, among others would be offered to establish Defendant’s guilt:

Defendant James Arthur Camp began employment with The Lubrizol
Corporation (Lubrizol) in 1976. Defendant was a chemist who worked in the
effluent unit of Lubrizol’s plant Deer Park, Texas until he retired in 2017.

After Defendant retired, Lubrizol reviewed charges for laboratory
services at its Deer Park, TX plant. Lubrizol discovered Bay Area Analytical,
which had been invoicing Lubrizol for laboratory services prior to
Defendant’s retirement was the assumed business name of a business set up
by Defendant James Camp. Lubrizol learned that prior to Defendant’s
retirement he emailed another Lubrizol employee and advised that Bay Area
Analytical was ceasing operations. Lubrizol also discovered that Applied
Aquatics, which had billed Lubrizol for laboratory services from April 22,
1998 through April 24, 2013, was the assumed name of another business set
up by Defendant James Camp. Lubrizol’s review determined that Bay Area
Analytical and Applied Aquatics had billed Lubrizol over $9.6 million for
laboratory services between approximately 1998 and 2017. From its internal

6
Case 4:19-cr-00684 Document 26 Filed on 06/04/20 in TXSD Page 7 of 14

investigation, Lubrizol believed that neither of these companies had
performed any laboratory services for Lubrizol and that Defendant James
Camp had embezzled this money from Lubrizol.

Lubrizol retained the law firm of Vinson & Elkins to file a restraining
order against Defendant Camp to prevent him from dissipating or secreting
his assets in anticipation of obtaining a civil judgment against Defendant in
the lawsuit Lubrizol had filed against Defendant in Harris County, Texas.
Vinson & Elkins took Defendant Camp’s deposition on March 7, 2019. In
that deposition, Defendant Camp admitted he had defrauded Lubrizol by
submitting fraudulent invoices from both Bay Area Analytical and Applied
Aquatics for laboratory services, which were never performed.

An attorney representing Lubrizol contacted the United States
Attorney’s Office in Houston, TX on January 17, 2019, concerning
embezzlement by Defendant James Camp. After that referral, the FBI began
an investigation. The FBI investigation determined that as to some of the
fraudulent invoices from Bay Area Analytical submitted to Lubrizol by
Defendant Camp he did so by inputting those invoices into Lubrizol’s
accounting system at Lubrizol’s plant in Deer Park, TX. That information was
then transmitted electronically from Deer Park, TX to Wycliffe, Ohio, where
Lubrizol’s headquarters are located. Lubrizol then bundled those fraudulent
invoices together for payment to Bay Area Analytical’s bank account. Among
those fraudulent laboratory charges from Bay Area Analytical was one in the
amount of $2,774.06, invoice # 22782, dated 08/25/2015. Defendant Camp
inputted this fraudulent charge for laboratory services from Bay Area
Analytical from into Lubrizol’s accounting system on 10/05/2015, causing it
to be transmitted electronically from Deer Park, Texas to Lubrizol’s
headquarters in Wycliffe, Ohio on the same day. That fraudulent charge was
then bundled with other fraudulent laboratory charges from Bay Area
Analytical submitted by Defendant Camp and paid by Lubrizol through an
electronic funds transfer to Bay Area Analytical’s bank account at J P Morgan
Chase Bank in the amount of $12,294.23 on or about October 16, 2015.

As a result of the fraud committed by the Defendant against Lubrizol,
Lubrizol suffered a loss of $9,641,436.54,

Breach of Plea Agreement

 
Case 4:19-cr-00684 Document 26 Filed on 06/04/20 in TXSD_ Page 8 of 14

11. If Defendant should fail in any way to fulfill completely all of the
obligations under this Plea Agreement, the United States will be released from its
obligations under the Plea Agreement, and Defendant’s plea and sentence will stand.
If at any time Defendant retains, conceals or disposes of assets in violation of this
Plea Agreement, or if Defendant knowingly withholds evidence or is otherwise not
completely truthful with the United States, then the United States may move the
Court to set aside the guilty plea and reinstate prosecution. Any information and
documents that have been disclosed by Defendant, whether prior to or subsequent to
this Plea Agreement, and all leads derived therefrom, will be used against Defendant
in any prosecution.

Restitution, Forfeiture, and Fines

12. This Plea Agreement is being entered into by the United States on the
basis of Defendant’s express representation that he will make a full and complete
disclosure of all assets over which she exercises direct or indirect control, or in which
he has any financial interest. Defendant agrees not to dispose of any assets or take
any action that would effect a transfer of property in which he has an interest, unless
Defendant obtains the prior written permission of the United States.

13. Defendant agrees to make complete financial disclosure by truthfully
executing a sworn financial statement (Form OBD-500) within 14 days of signing

this plea agreement. Defendant agrees to authorize the release of all financial

 
Case 4:19-cr-00684 Document 26 Filed on 06/04/20 in TXSD Page 9 of 14

information requested by the United States, including, but not limited to, executing
authorization forms permitting the United States to obtain tax information, bank —
account records, credit histories, and social security information. Defendant agrees
to discuss and answer any questions by the United States relating to Defendant’s
complete financial disclosure.

14. Defendant agrees to take all steps necessary to pass clear title to
forfeitable assets to the United States and to assist fully in the collection of restitution
and fines, including, but not limited to, surrendering title, executing a warranty deed,
signing a consent decree, stipulating to facts regarding the transfer of title and the
basis for the forfeiture, and signing any other documents necessary to effectuate such
transfer. Defendant also agrees to direct any banks which have custody of his assets
to deliver all funds and records of such assets to the United States.

15. Defendant understands that forfeiture, restitution, and fines are separate
components of sentencing and are separate obligations.

Restitution

16. Defendant agrees to pay full restitution to the victim regardless of the
count of conviction. Defendant stipulates and agrees that as a result of his criminal
conduct, the victim incurred a monetary loss of at least $9,641,436.54. Defendant
understands and agrees that the Court will determine the amount of restitution to

fully compensate the victim. Defendant agrees that restitution imposed by the Court

 
Case 4:19-cr-00684 Document 26 Filed on 06/04/20 in TXSD Page 10 of 14

will be due and payable immediately and that Defendant will not attempt to avoid or
delay payment, Defendant waives the right to challenge in any manner, including
by direct appeal or in a collateral proceeding, the restitution order imposed by the
Court.
Forfeiture

17. Defendant stipulates that he obtained at least $9,641,436.54 from the
criminal offense and agrees that the factual basis for his guilty plea supports the
forfeiture of $9,641,436.54. Defendant agrees to the imposition of a personal money
judgment against him and in favor of the United States in an amount of not more
than $9,641,436.54. Defendant stipulates and admits that one or more of the
conditions set forth in Title 21, United States Code, § 853(p) exists. Defendant
agrees to forfeit any of his property, or his interest in property, up to the value of any
unpaid portion of the money judgment, until the money judgment is fully satisfied.
The United States Office for the Southern District of Texas agrees to request that the
Money Laundering and Asset Forfeiture Section “MLARS”) of the Department of
Justice approve restoration of any forfeited property to the victim of the criminal
offense, up to the full amount of the restitution debt. MLARS will consider the
request in accordance with its rules and regulations. Any funds from the forfeited
property that are actually paid to the victim listed on the Court’s restitution order —

will be credited against the Defendant’s restitution obligation.

10
Case 4:19-cr-00684 Document 26 Filed on 06/04/20 in TXSD Page 11 of 14

18. Defendant agrees to waive any and all interest in any asset which is the
subject of a related administrative or judicial forfeiture proceeding, whether criminal
or civil, federal or state.

19. Defendant waives the right to challenge the forfeiture of property in any
manner, including by direct appeal or in a collateral proceeding.

Fines

20. Defendant understands that under the Sentencing Guidelines the Court
is permitted to order Defendant to pay a fine that is sufficient to reimburse the
government for the costs of any imprisonment or term of supervised release, if any.
Defendant agrees that any fine imposed by the Court will be due and payable
immediately, and Defendant will not attempt to avoid or delay payment. Defendant
waives the right to challenge the fine in any manner, including by direct appeal or in
a collateral proceeding.

Complete Agreement

21. This written Plea Agreement, consisting of 14 pages, including the
attached addendum of Defendant and his attorney, constitutes the complete Plea
Agreement between the United States, Defendant, and his counsel. No promises or
representations have been made by the United States except as set forth in writing in
this Plea Agreement. Defendant acknowledges that no threats have been made

against him and that he is pleading guilty freely and voluntarily because he is guilty.

11

 
Case 4:19-cr-00684 Document 26 Filed on 06/04/20 in TXSD Page 12 of 14

22. Any modification of this Plea Agreement must be in writing and

 

  

 

 

  

 

 

 

signed by all parties.
Filed at Houston, Texas, on the ~~” Y pype “of , 2020.
Tames Arthur Camp ™
Defendant
Subscribed and sworn to before me on the Van Lian f , 2020.
DAVID J. BRADLEY, Clerk
UNITED STATES DISTRICT CLERK
Depety United States District Clerk
APPROVED:

RYAN K. PATRICK

United States Attorney y
by et Gibbet EEE

 

(Aohn R. Braddock giitake = ~~
Assistant United States Attorney Assistant Federal Public Defender
Southern District of Texas Attorney for Defendant

Telephone: 713-567-9728
Facsimile: 713-718-3404

12
Case 4:19-cr-00684 Document 26 Filed on 06/04/20 in TXSD Page 13 of 14

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA §
v. : CRIMINAL NO. H-19-684
JAMES ARTHUR CAMP, :
Defendant §

PLEA AGREEMENT - ADDENDUM

I have fully explained to Defendant his rights with respect to the pending
Criminal Information. I have reviewed the provisions of the United States
Sentencing Commission’s Guidelines Manual and Policy Statements and I have fully
and carefully explained to Defendant the provisions of those Guidelines which may
apply in this case. ] have also explained to Defendant that the Sentencing Guidelines
are only advisory and the court may sentence Defendant up to the maximum allowed
by statute per count of conviction. Further, I have carefully reviewed every part of

this Plea Agreement with Defendant. To my knowledge, Defendant’s decision to

enter into this Agreement is an informed _gnd voluntary one.

 

 

 

13

 
Case 4:19-cr-00684 Document 26 Filed on 06/04/20 in TXSD Page 14 of 14

I have consulted with my attorney and fully understand all my rights with
respect to the Criminal Information pending against me. My attorney has fully
explained and I understand all my rights with respect to the provisions of the United

States Sentencing Commission’s Guidelines Manual which may apply in my case.
I have read and carefully reviewed every part of this Plea Agreement with my

attorney. I understand this Agreement and I voluntarily agree to its terms.

  

. 7 | otf, net 20 20
—~Defendant aa Date’ é

14

 
